DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kass et al (US PAP 2018/ 0246895), “Kass”.
As per claims 1, 16 and 19, Kass teaches a computer readable memory with instructions see for example [0074- 75];
 receiving from an image acquisition device a target image of a first collectible card depicting a first subject, wherein the first subject is a specific collectible card representation created by a collectible card manufacturer see for example fig. 1 (reproduced below);


    PNG
    media_image1.png
    515
    682
    media_image1.png
    Greyscale

isolating spatial features of the target image, the spatial features including one or more of a corner, an edge region, a central region, and a surface impression of the first collectible card (i.e., an edge algorithm measures at least three attributes for each of the four edges of the card from a certain distance from the corners, such as 0.75 inches from the corner, wherein the distance can be adjusted by the system 104.  Each of these three attributes corresponds may be used to identify defects on each of the four edges) see for example [0097]; 
generating a card feature model using a deep learning algorithm trained using other images of other collectible cards, wherein the other images are isolated into spatial features including corners, edge regions, central regions, and surface impressions (i.e., obtaining a corner score for a card using machine learning, the corner algorithm can examine a number of attributes, such as, for example, 4 attributes, and derive individual corner scores for each of the four corners) see for example [0079]; 
applying the card feature model to one or more of the isolated spatial features of the target image to create a plurality of card metrics (i.e., Machine learning maps visual 
creating a grade report for the first collectible card based at least in part on one or more of the plurality of card metrics (i.e., Machine learning maps visual features to an overall card grade that is accurate and consistent beyond what human graders can provide, wherein a machine-learning algorithm, known as k-nearest neighbors, combines the values of measured attributes into a single score for the portion of the card or collectible being evaluated, wherein the k value for the nearest neighbors can be 11, such that the eleven nearest neighbors are used) see for example [0079 and 131].
As per claim 2, Kass teaches detecting a card corner in the target image, and generating a bounding box around the card corner see for example [109 and 131] and fig. 9 and 11.
As per claim 3, Kass teaches detecting a card edge in the target image, and generating a bounding box around a portion of the card edge that is less than the entire card edge see for example [109 and 131] and fig. 11.
As per claim 4, Kass teaches detecting a central portion of the card that excludes all corners and all edge regions in the target image, and generating a bounding box around the central region see for example [131] and fig. 7.
As per claim 5, Kass teaches detecting one or more scratches, bumps, folds, or other surface imperfections of the card in the target image, and generating a bounding box around the one or more scratches, bumps, folds, or other surface imperfections see for example [131] and fig. 11.

As per claim 7, Kass teaches translating the target image by moving the target image up, down, left, or right (i.e., alignment of the card image relative to the edges of the cardstock is measured and distilled into an angle of rotation for the card image) see for example [113] and fig. 4.
As per claims 8 and 17, Kass teaches isolating every corner, every edge region, and every central region of the first collectible card see for example [0084 and 129- 132].
As per claims 9 and 20, Kass teaches inputting card metadata into the deep learning algorithm by entering data relating to the first subject of the first collectible card, the data including information regarding the year of issue, series, sport, game, title, or manufacturer of the first collectible card see for example [0080 and 159].
As per claim 10, Kass teaches a convolutional neural network and generating the card feature model includes compressing the convolutional neural network by pruning items having zero parameters and weights within the convolutional neural network (i.e., the computer system 104 applies at least one image processing routine wherein the images are substantially aligned such that all the images are in substantially the same orientation and/or dimensions as each image in the database and with each future image created for grading which allows for images to be overlaid and assist in the image processing) see for example [0073].
proprietary algorithm to weight the four corner scores to arrive at the single corner score, wherein a weighting of the four corner scores may include a small increase in the minimum value in certain situations, such as, when the lowest scored corner is significantly different from the other three corners, or when the overall card grade will not be above a pre-established threshold grade) see for example [0079 and 129].
As per claims 12 and 18, Kass teaches comparing isolated spatial features of the first collectible card with isolated spatial features of the other collectible cards (i.e., receive a signal external from the image acquisition device 102 comprising at least one image of the collectible to be authenticated and will identify its stored "fingerprint" image and compare the corners, borders, centering and edges for fiber, pixel and other measurement data) see for example [0090]; [102] discloses comparison to a “Golden image”.
As per claim 13, Kass teaches the other collectible cards used to train the deep learning algorithm depict subjects that are different than the first subject (i.e., portions of the card can be compared directly to other areas from the same image or a similar image, e.g., a different card from the same series) see for example [123 and 102].
As per claim 14, Kass teaches the image acquisition device is a smart phone see for example [0090 and 164].

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov